DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 3-10 in the reply filed on July 21, 2022
 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al (US 2014/024804) in view of Zarowin et al (US 5,291,415) 
Regarding claim 3:	  The prior art of Ku et al teaches a semiconductor manufacturing system and method that depicts a dry etching unit (pre-processing/etching apparatus), a wet cleaning unit (processing/etching apparatus) and a dry etching unit (post-processing apparatus). See Figs. 2-5. 

The prior art of Ku et al fails to teach the characteristic of the surface processing using to indicated the quality of the process is film thickness and perform process control based on the thickness/characteristic. Ku et al also  fails to teach:
Regarding claim 4. The substrate processing method of Claim 3, wherein the information upon the characteristic of the surface processing to be performed on the substrate in the post-processing indicates that a film thickness at a central portion of the substrate is smaller than a film thickness at a peripheral portion thereof, and the step of performing the etching processing on the surface of the substrate comprises controlling an etching amount at the central portion of the substrate to be decreased and an etching amount at the peripheral portion of the substrate to be increased based on the information upon the characteristic of the surface processing in the post- processing.  

Regarding claim 6. The substrate processing method of Claim 3, wherein the information upon the characteristic of the surface processing to be performed on the substrate in the post-processing indicates that a film thickness at a central portion of the substrate is larger than a film thickness at a peripheral portion thereof, and the step of performing the etching processing on the surface of the substrate comprises controlling an etching amount at the central portion of the substrate to be increased and an etching amount at the peripheral portion of the substrate to be decreased based on the information upon the characteristic of the surface processing in the post- processing.  


Regarding claim 10. The substrate processing method of Claim 3, wherein the step of performing the etching processing on the surface of the substrate comprises controlling the etching amount at each position on the substrate based on information upon a characteristic of a surface processing performed on the substrate in the pre-processing and based on the information upon the characteristic of the surface processing to be performed on the substrate in the post-processing.


Regarding claim 8. The substrate processing method of Claim 3, wherein the surface processing to be performed on the substrate in the post- processing is a dry etching processing.  See Figs. 2-5 of Ku et al.
The teachings of Zarowin et al a method and apparatus with metrology tool 10 that performs film thickness measurements before (pre-processing) and after (post-processing) where the substrate is processing via plasma or assisted etching see the last paragraph of col. 2 and also Figs. 2 and 4a-4d. Notice also in Figs. 1 and 2 and in the written description of Zarowin et al (cols. 2-8) that thickness data is measured pre and post-processing and the data is used to update the processing parameters see Figs. 1-3. See Figs. 4a-4d and col. 2 lines 48-60 of Zarowin et al where both uniform and non-uniform thickness profiles are illustrated. See col. 2 lines 18-end of the patent discusses the thickness data at each position along the substrate the equations in column 5 refer to a position (x, y) on the substrate in the prior art of Zarowin et al. The prior art of Zarowin et al in the discussion of such a controller throughout the patent and the discussion the program executed by the controller. See Fig. 2 of Zarowin where the film thickness is predicted before a process, then the film thickness is measured. The data (thickness profiles) inform the processing recipe according to Zarowin.
Note that the prior art of Zarowin et al illustrates in Figures 1 and 2 a method to determine tool paths for correcting errors in thickness profiles of films. There is a discussion of film thickness before and after a process, the storage of data, and the manipulation of that data (i.e. interpolation, smoothing) and the thickness profile. Figure 1 illustrates a metrology tool 10 that perform film thickness measurement before and after the substrate is processed by plasma assisted or dry etching see the last paragraph of col 2 and see also Figs. 2 and 4a-4d. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the method of Ku et al to incorporate the suggestion of Zarowin et al to use film thickness data for analysis of the quality of the process and to update the processing parameters/recipe as needed based on the film thickness data.
Claims 5 and 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ku et al (US 2014/024804) in view of Zarowin et al (US 5,291,415) as applied to claims  3, 4, 6, 8, and 10 above, and in further view of Namba et al (US 2010/0181290).
The teachings of the method resulting from the combined teachings of  Ku et al and Zarowin et al were discussed above.

The modified method fails to  
regarding claim 5. The substrate processing method of Claim 4, wherein the step of performing the etching processing on the surface of the substrate comprises starting a discharge of a processing liquid from a position spaced apart from a center of the substrate by a preset distance, and moving a nozzle, which discharges the processing liquid, toward the center of the substrate.  

regarding claim 7, teach the processing liquid is discharged to the center of the substrate from above the substrate, and a fluid having a temperature higher than that of the processing liquid is discharged to a center of a rear surface of the substrate.  

 The prior art of Namba et al teaches a chemical liquid processing method and apparatus where a high temperature liquid can be provided to the front and/or rear of the wafer see Fig. 7.
Front surface liquid discharge nozzle 8 is provided above the front surface of the wafer and can scan from center to periphery see [0060] and [0062] of Namba et al. The motivation to provide a driving mechanism to allow the nozzle 8 to move so that good uniformity of temperature and processing  is ensured along the surfaces of the wafer. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to allow the front surface nozzle to move from center to edge and edge to center in order to process the wafer as needed.
	Likewise the motivation to provide a high temperature fluid to the rear of the wafer is that the rear nozzle enhances temperature control and allows the wafer to be processed both sides as desired see [0026] of Namba et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to provide nozzles as suggested by Namba et al  to process and control the temperature at the rear surface of the wafer in the method resulting from the combined teachings of Ku et al and Zarowin et al to provide for efficient processing of the wafer.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ku et al (US 2014/024804) in view of Zarowin et al (US 5,291,415) as applied to claims  3, 4, 6, 8, and 10 above, and in further view of Terada et al (US 8,864,933).
The teachings of the method resulting from the combined teachings of  Ku et al and Zarowin et al were discussed above.

The modified method fails to teach that the post processing step is specifically film forming.
 
The prior art of Terada et al teaches a substrate treatment apparatus and method. See Figs. 4 and 6 where a first coating step, drying step, and cooling step are all provided before or pre-processing to etching step S4-4. A second coating (film forming step) S4-5 is provided as the post-processing step. According to Terada et al (col. 4 lines 30-55) the various steps are suggested so as to process the wafer topography as desired. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the method resulting from the combined teachings of  Ku et al and Zarowin et al to provide a film forming step as suggested by Terada et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toprac et al (US 6,409,879) teaches a method and system for controlling transitior spacer width where a deposition (preprocessing) tool 110, etch tool 140, and implantation (post processing) tool 160. See thickness metrology tool 120 is provided and interacts with the etch tool and automatic process controller 130.
Bollinger (US 5,375,064) a method and apparatus for moving a material removal tool with low tool accelerations an etch tool 12 is provided and the data from the film thickness measurement interacts with the etch tool to etch the portions of the wafer as needed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716